Citation Nr: 1742434	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  08-29 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right foot/ankle disability.  

2.  Entitlement to service connection for post-operative residuals of an abdominal injury.  

3.  Entitlement to service connection for a respiratory disorder.  

4.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from September 2001 to September 2005, including service in Iraq.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007, February 2009 and May 2013 rating decisions by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  

These matters were previously before the Board in June 2012 and June 2015.  In June 2015, the Board issued a decision that denied entitlement to service connection for a right foot/ankle disability and for post-operative residuals of an abdominal injury, and remanded the remaining issues on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Court vacated the June 2015 Board decision to the extent it denied entitlement to service connection for a right foot/ankle disability and for post-operative residuals of an abdominal injury, and remanded the matters to the Board for further action consistent with a Joint Motion for Partial Remand (Joint Motion) by the parties.  

Initially, the Board notes that additional evidence was added to the record since the appeal was certified to the Board.  Nonetheless, the Board finds that it need not delay adjudication of the appeals for service connection for a right foot/ankle disability and for post-operative residuals of an abdominal injury to obtain a waiver or remand the appeals for agency of original jurisdiction review of this evidence due to the favorable treatment of the matters by the Board.  See 38 C.F.R. §§ 19.31, 19.37 (2016).  

Finally, the Board notes that in November 2016, the Veteran submitted a VA Form 21-526EZ seeking service connection for erectile dysfunction as secondary to his service-connected PTSD.  Such has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issues of entitlement to service connection for a respiratory disorder, increased rating for PTSD, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical and other evidence of record reflects the Veteran sustained right ankle/foot and abdominal injuries as a result of a November 2004 motor vehicle accident.  

2.  The record reflects the Veteran was intoxicated at the time of the November 2004 motor vehicle accident, and that he was the driver of the vehicle.  

3.  The competent medical and other evidence of record reflects it is at least as likely as not the Veteran's alcohol use as the time of the November 2004 motor vehicle accident was a form of self-medication to his service-connected posttraumatic stress disorder (PTSD) with secondary alcohol abuse, i.e., the alcohol use was secondary to the PTSD.  

4.  The record does not demonstrate by a preponderance of the evidence the November 2004 motor vehicle accident was due to willful misconduct.  




CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a right foot/ankle disability are met.  38 U.S.C.A. §§ 105, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2016); Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).

2.  .  The criteria for a grant of service connection for post-operative residuals of an abdominal injury are met.  38 U.S.C.A. §§ 105, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2016); Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In this case, there is no dispute the Veteran sustained right ankle/foot and abdominal injuries as a result of a November 2004 motor vehicle accident that occurred during his active service.  Service connection was denied as not being incurred in the line of duty and due to the Veteran's own willful misconduct.  Notably, the Veteran's alcohol abuse is already service-connected as secondary to his service-connected PTSD.  See, e.g., May 2013 rating decision.  

Under the law, veterans are entitled to a presumption that injuries incurred during active service were "incurred in the line of duty" and not the result of the veteran's misconduct.  See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) (citing 38 U.S.C.A. § 105(a)).  This presumption may be rebutted if the government demonstrates by a preponderance of the evidence that the in-service injury was caused by or resulted from willful misconduct or by abuse of alcohol or drugs.  Where drug and alcohol use is at issue, service connection is precluded in two situations: 1) for primary alcohol abuse disabilities; and 2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  

Alcohol consumption or alcohol abuse alone does not necessarily constitute willful misconduct such that service connection should be denied.  See 38 C.F.R. § 3.301(c)(2) ("The simple drinking of alcoholic beverage is not of itself willful misconduct."); see also Martin v. McDonald, 761 F.3d 1366, 1371 (Fed. Cir. 2014) ("Congress has taken action indicating that alcohol abuse and willful misconduct ... are not coextensive.").  

However, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  38 C.F.R. § 3.301(c)(2).  

The veteran does not bear the burden of providing that his injury was not the result of willful misconduct; rather, VA bears the burden of proving that it was.  See Holton, 557 F.3d at 1366-69.  In such cases, VA must set forth evidence that shows by a preponderance of the evidence that the in-service injury was proximately caused by an act of willful misconduct by the veteran.  See Thomas v. Nicholson, 423 F.3d 1279, 1283 (Fed. Cir. 2005) (supporting preponderance of the evidence as the proper evidentiary standard to rebut the line-of-duty presumption); see also Myore v. Brown, 9 Vet. App. 498, 503 (1996) (remanding the Board's denial of benefits based on willful misconduct).  

The Board further notes that service connection is not precluded if alcohol abuse is secondary to a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  

The Federal Circuit has also indicated that claimants are only entitled to secondary service connection if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id.  It was further stated that such benefit would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

As noted above, the Veteran's alcohol abuse is already service-connected as secondary to his service-connected PTSD.  There is also evidence the Veteran's alcohol use helped him reduce his anxiety and depressive moods.  See, e.g., June 2017 VA PTSD examination.  In addition, there is no competent medical evidence which explicitly refutes the Veteran's contention that his alcohol use was secondary to his PTSD, to include at the time of the November 2004 motor vehicle accident.  

The Board further notes that the law mandates resolving all reasonable doubt in favor of the Veteran, to include matters of service origin.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions, an accurate determination of etiology is not a condition precedent to granting service connection, nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board must find that the competent medical and other evidence of record reflects it is at least as likely as not the Veteran's alcohol use at the time of the November 2004 motor vehicle accident was a form of self-medication due to his service-connected PTSD.  As such, the Board cannot find that the record demonstrates by a preponderance of the evidence the November 2004 accident was due to willful misconduct.  Therefore, for purposes of this case, the Board must find that service connection is warranted for right ankle/foot and abdominal injuries.  


ORDER

Service connection for a right ankle/foot disability is granted.  

Service connection for post-operative residuals of an abdominal injury is granted. 

REMAND

Regarding the claim for service connection for a respiratory disorder, as noted above in the Introduction, it is conceded that the Veteran served in Iraq during the Persian Gulf War.  Therefore, the Veteran is considered a Persian Gulf Veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are applicable.  The February 2009 rating decision and the May 2009 statement of the case failed to discuss these provisions.  While the provisions regarding Persian Gulf veterans have not been specifically raised by the Veteran in relation to the claim on appeal, as the Veteran is a Persian Gulf Veteran, on remand, the Veteran should be provided notice of the applicable law and regulations and the provisions should be considered in the readjudication of the claim.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (Board is required to consider all theories of entitlement either by the claim or by the evidence of record, as part of non-adversarial administrative adjudication process).  Additionally, a new examination is necessary to address these provisions.  

Regarding the claim for an increased rating for PTSD, inasmuch as pertinent evidence has been received since the most recent Supplemental Statement of the Case and since the case was certified to the Board, the Board finds that the issue must be remanded for initial consideration by the RO.  

Finally, because the Veteran's TDIU claim is inextricably intertwined with the claims remaining on appeal, appellate consideration of entitlement to a TDIU rating is deferred pending resolution of the remaining claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  

Accordingly, the case is REMANDED for the following action:

1. The RO should associate with the claims file VA treatment records dated since June 2017.  

2. Then schedule the Veteran for an examination to determine the nature and etiology of the Veteran's respiratory disorder.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a) Please state whether the Veteran's respiratory symptoms are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?
(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?
(c) If, after reviewing the Veteran and the claims file, you determine that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((b)(2) above), or a disease with a clear and specific etiology and diagnosis ((b)(3) above), then please opine as to whether it is at least as likely as not (50 percent or greater probability) related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.  
(d) Is it at least as likely as not (50 percent or greater probability) that any diagnosed respiratory disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

In offering all opinions, the examiner must specifically acknowledge and discuss the Veteran's competent report of respiratory symptomatology since service as well as the Veteran's report as to the onset of his respiratory symptomatology.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  If an opinion cannot be rendered without resorting to speculation, that should be explained.  

3. Then, after taking any additional development deemed necessary in light of any evidence received, readjudicate the issues on appeal (including consideration of all evidence since the prior Supplemental Statement of the Case).  The AOJ must specifically consider and discuss the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, as appropriate.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case that includes citation to and discussion of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


